Citation Nr: 0616481	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-27 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post myocardial infarction.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




REMAND

The veteran served on active duty from June 1963 to May 1967.  
He was also a member of the Louisiana Army National Guard 
from July 1980 to May 2000 and had periods of active duty for 
training (ACDUTRA) as well as periods of inactive duty 
training (INACDUTRA).

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO). 

In January 2004 the Board remanded the case for additional 
development, including acquisition of service records and an 
examination by VA for disability evaluation purposes.  For 
the reasons that follow the case is once again remanded.

Hospital records confirm that the veteran had a myocardial 
infarction in January 1997.  The veteran contends that he 
aggravated his heart disorder during a deployment to Belize 
with the Louisiana National Guard.  He initially reported 
that this deployment took place during the Summer of 1998; 
but in correspondence dated in January 2006 he states that 
this deployment occurred in May 1997.  He asserts that the 
intense training and workload aggravated his heart disorder 
and made it worse.

When the case was initially before the Board of Veterans' 
Appeals (Board) in June 2004, the Board remanded it for the 
acquisition of service records, including military health 
records, with emphasis on records compiled since 1998.  
Although it is apparent that the RO did request these 
documents, it is unclear whether the requested documents were 
obtained.  Moreover, new evidence indicates that emphasis 
should be placed on obtaining all military health records 
compiled since January 1997, particularly those related to 
the veteran's May 1997 deployment.

The June 2004 remand also requested that the veteran be 
accorded an examination and that the physician offer an 
opinion as to whether the veteran's heart condition increased 
in severity as a result of any period of active duty for 
training that the veteran had participated in after the 
January 1997 myocardial infarction.  The Board directed the 
physician to discuss the results of the examination done in 
December 1998 which revealed that the veteran's level of 
physical activity/conditioning was "Level 1."  Although the 
examiner provided the requested opinion in November 2005, the 
physician failed to discuss the results of the December 1998 
examination or to indicate review of medical records between 
February 1997 and 1999, including reports from Dr. Olinde 
dated in March 1998 and February 1999 which indicate that the 
veteran had not had any problems with angina or heart failure 
symptoms and that he was able to exercise vigorously without 
symptoms of angina or fatiguability.  In order to properly 
adjudicate this case the examiner should be requested to 
clarify his opinion and reconcile the conflicting evidence 
contained in the claims file.  

Additionally, the veteran submitted several documents dated 
in September 2005 by which he authorized VA to obtain 
pertinent medical records from several physicians and medical 
facilities.  Records from these sources of information should 
be requested.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  The RO is requested to obtain complete 
service medical and personnel records for 
the veteran's service with the Louisiana 
Army National Guard, particularly with 
regard to the veteran's May 1997 
deployment to Belize.  All health records 
compiled in anticipation of, during, and 
following the veteran's deployment to 
Belize should be obtained and associated 
with the claims file.  If no such records 
are available, documentation must be 
inserted in the file which clearly so 
states.

2.  The RO should obtain medical records 
from the physicians and medical facilities 
for which the veteran has provided 
authorization and consent forms (VA Forms 
21-4142) dated in September 2005.

3.  After the foregoing development has 
been accomplished, the claims folder must 
be returned to the examiner who examined 
the veteran in November 2005 for 
clarification of the opinion provided at 
that time.  The examiner should reconcile 
his/her opinion with the evidence from the 
veteran's private treating physician.  In 
particular, the examiner is asked to 
consider and comment upon the following 
chain of events:

*	The veteran suffered an acute 
myocardial infarction in January 
1997.

*	A stress test done in February 1997 
by the veteran's private physician 
(Dr. Olinde) found "no symptoms of 
myocardial ischemia during 
exercise."

*	The veteran was deployed to Belize in 
May 1997.

*	A report from Dr. Olinde dated in 
March 1998 advises that the veteran:
*	
?	"has not had problems 
with chest discomfort, 
exertion intolerance, 
shortness of breath, 
orthopnea, PND, edema 
or other cardiovascular 
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post myocardial infarction.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




REMAND

The veteran served on active duty from June 1963 to May 1967.  
He was also a member of the Louisiana Army National Guard 
from July 1980 to May 2000 and had periods of active duty for 
training (ACDUTRA) as well as periods of inactive duty 
training (INACDUTRA).

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO). 

In January 2004 the Board remanded the case for additional 
development, including acquisition of service records and an 
examination by VA for disability evaluation purposes.  For 
the reasons that follow the case is once again remanded.

Hospital records confirm that the veteran had a myocardial 
infarction in January 1997.  The veteran contends that he 
aggravated his heart disorder during a deployment to Belize 
with the Louisiana National Guard.  He initially reported 
that this deployment took place during the Summer of 1998; 
but in correspondence dated in January 2006 he states that 
this deployment occurred in May 1997.  He asserts that the 
intense training and workload aggravated his heart disorder 
and made it worse.

When the case was initially before the Board of Veterans' 
Appeals (Board) in June 2004, the Board remanded it for the 
acquisition of service records, including military health 
records, with emphasis on records compiled since 1998.  
Although it is apparent that the RO did request these 
documents, it is unclear whether the requested documents were 
obtained.  Moreover, new evidence indicates that emphasis 
should be placed on obtaining all military health records 
compiled since January 1997, particularly those related to 
the veteran's May 1997 deployment.

The June 2004 remand also requested that the veteran be 
accorded an examination and that the physician offer an 
opinion as to whether the veteran's heart condition increased 
in severity as a result of any period of active duty for 
training that the veteran had participated in after the 
January 1997 myocardial infarction.  The Board directed the 
physician to discuss the results of the examination done in 
December 1998 which revealed that the veteran's level of 
physical activity/conditioning was "Level 1."  Although the 
examiner provided the requested opinion in November 2005, the 
physician failed to discuss the results of the December 1998 
examination or to indicate review of medical records between 
February 1997 and 1999, including reports from Dr. Olinde 
dated in March 1998 and February 1999 which indicate that the 
veteran had not had any problems with angina or heart failure 
symptoms and that he was able to exercise vigorously without 
symptoms of angina or fatiguability.  In order to properly 
adjudicate this case the examiner should be requested to 
clarify his opinion and reconcile the conflicting evidence 
contained in the claims file.  

Additionally, the veteran submitted several documents dated 
in September 2005 by which he authorized VA to obtain 
pertinent medical records from several physicians and medical 
facilities.  Records from these sources of information should 
be requested.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  The RO is requested to obtain complete 
service medical and personnel records for 
the veteran's service with the Louisiana 
Army National Guard, particularly with 
regard to the veteran's May 1997 
deployment to Belize.  All health records 
compiled in anticipation of, during, and 
following the veteran's deployment to 
Belize should be obtained and associated 
with the claims file.  If no such records 
are available, documentation must be 
inserted in the file which clearly so 
states.

2.  The RO should obtain medical records 
from the physicians and medical facilities 
for which the veteran has provided 
authorization and consent forms (VA Forms 
21-4142) dated in September 2005.

3.  After the foregoing development has 
been accomplished, the claims folder must 
be returned to the examiner who examined 
the veteran in November 2005 for 
clarification of the opinion provided at 
that time.  The examiner should reconcile 
his/her opinion with the evidence from the 
veteran's private treating physician.  In 
particular, the examiner is asked to 
consider and comment upon the following 
chain of events:

*	The veteran suffered an acute 
myocardial infarction in January 
1997.

*	A stress test done in February 1997 
by the veteran's private physician 
(Dr. Olinde) found "no symptoms of 
myocardial ischemia during 
exercise."

*	The veteran was deployed to Belize in 
May 1997.

*	A report from Dr. Olinde dated in 
March 1998 advises that the veteran:
*	
?	"has not had problems 
with chest discomfort, 
exertion intolerance, 
shortness of breath, 
orthopnea, PND, edema 
or other cardiovascular 
symptoms."

*	In December 1998 Dr. Olinde rated the 
veteran's "current level of physical 
activity/condition" at Level 1.  

*	A report from Dr. Olinde dated in 
February 1999 advises that the 
veteran: 
*	
?	"has not had any 
problems with angina or 
heart failure symptoms.  
He is able to exercise 
vigorously without 
symptoms of angina or 
fatiguability.  He does 
not have orthopnea or 
PND.  He has not had 
palpitations, 
tachycardia, or 
syncope."

*	A report from Dr. Olinde dated in 
December 2001 suggests that 
angioplasty was not required until 
1999.  According to Dr. Olinde, the 
veteran "underwent percutaneous 
coronary intervention of multiple 
vessels late in October 1999."

The examiner is requested to address the 
contradiction between his/her findings and 
the evidence from the veteran's private 
treating physician, as well as any 
belatedly acquired medical records that may 
be received after the date of this remand.  
If the examiner is of the opinion that the 
severity of veteran's coronary artery 
disease was worsened by his participation 
in military activities after January 1997, 
the examiner should quantify, if possible, 
the amount of injury to the veteran's pre-
existing heart condition that is directly 
related to his military activities, in 
particular the May 1997 deployment.  

If this examiner is no longer available, or 
if this examiner determines that another 
examination would be helpful, the veteran 
should be scheduled for another cardiology 
examination.  If another examination is 
required, the examiner should offer an 
opinion as to whether the veteran's heart 
condition was aggravated by the veteran's 
military service.

4.  The RO should then readjudicate the 
issue on appeal. If the claim remains 
denied, the veteran and his representative 
should be provided a supplemental statement 
of the case and afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


